ACCEPTED
                                                                                                03-14-00771-CV
                                                                                                        5841094
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                          6/26/2015 12:47:22 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK

                              NO. 03-14-00771-CV
                                                                             FILED IN
                                       In The                         3rd COURT OF APPEALS
                                                                           AUSTIN, TEXAS

                       Third Court of Appeals                         6/26/2015 12:47:22 PM
                                                                          JEFFREY D. KYLE
                                  AT   AUSTIN, TEXAS                           Clerk


Sanadco Inc., Mahmoud A. Isba, Broadway Grocery, Inc., Shariz, Inc.,
Ruby & Sons Store, Inc., and Rubina Noorani,
                                                      APPELLANTS
                                     VS.

The Office of the Comptroller of Public Accounts; Glenn Hegar, in his
individual and official capacities as Comptroller of Public Accounts for
the State of Texas; and Ken Paxton in his official capacity as Attorney
General of the State of Texas,
                                                             APPELLEES
           __________________________________________________________
                        Appeal From Cause No D-1-GN-13-4352
                    The 200th District Court Of Travis County, Texas
                       The Honorable Charles Ramsay, Presiding
           __________________________________________________________

                   UNOPPOSED MOTION FOR EXTENSION OF TIME
                       TO FILE APPELLANTS’ REPLY BRIEF
          ___________________________________________________________


TO THE HONORABLE THIRD COURT OF APPEALS:

Appellants, SANADCO, INC. ET AL, pursuant to TEX. R. APP. P. 38.6 (d) and 10.5 (b), move
this Honorable Court to extend the time for filing its Appellant’s Reply Brief, and for cause
would show unto the Court the following:
   1. The 200th District Court issued its order denying Appellants’ motion for temporary
       orders in Cause No. D-1-GN-13-4352 on November 13, 2014. On December 3, 2014,
       Appellants timely filed a Notice of Accelerated Appeal from an Interlocutory Order
       Denying a Temporary Injunction. The clerk filed her record on January 6, 2015, and
       the Reporter did not file a record.


   2. After a grant of a motion for extension of time, Appellants timely filed its brief on
       April 16, 2015, and Appellees, after the grant of its motion for extension of time,
       filed their timely Response on May 26, 2015.


   3. On June 16, 2016, Appellants inadvertently submitted their untimely Reply Brief,
       having been due on June 15, 2015 pursuant to Rule 38.6 (c). Appellants, after
       inquiry, were advised on June 26, 2015, that a motion for new trial would be
       required before the brief could be filed.


   4. For these reasons, Appellants respectfully request that the Court grant a 12-
       day extension of time for filing this Appellants’ Brief, creating a new deadline of
       June 27, 2015.


   5. This motion is not being sought for delay, but so that the interests of justice may be
       served.

   WHEREFORE, PREMISES CONSIDERED,                        Appellants respectfully move this
Honorable Court to grant this motion for extension of time and extend the time for filing the
Appellants’ Reply Brief in this cause to June 27, 2015.
                                             Respectfully submitted,

                                             Law Office of
                                             Samuel T. Jackson

                                             __/s/ Samuel T Jackson
                                             Texas Bar No. 10495700

                                             PO Box 170633
                                             Arlington, TX 76003-0633
Sanadco Inc. and Mahmoud A. Isba, Et Al vs.                                                2
The Comptroller of Public Accounts, Et Al
Motion for Extension of Time
                                              Tel: (512) 692-6260
                                              Fax. 866 -722-9685
                                              jacksonlaw@hotmail.com
                                              ATTORNEY FOR APPELLANTS


                             CERTIFICATE OF CONFERENCE

       I hereby certify that counsel for the parties have conferred concerning this request for
extension of time, and counsel for the Appellees does not oppose this motion.
                                                              _/s/ Samuel T Jackson
                                                              Samuel T. Jackson


                                 CERTIFICATE OF SERVICE
        By my signature above, I hereby certify that a true and correct copy of the above and
foregoing instrument was served on the parties or their attorneys via facsimile, certified mail,
return receipt requested, and/or hand delivery on June 26, 2015, in accordance with the Texas
Rules of Appellate Procedure, to the following:

JACK HOHENGARTEN
Assistant Attorney General
FINANCIAL LITIGATION DIVISION
P.O. Box 12548
Austin, TX 78711-2548
Tel: (512) 475-3503
Fax: (512) 477-2348/480-8327
Email: jack.hohengarten@oag.state.tx.us




Sanadco Inc. and Mahmoud A. Isba, Et Al vs.                                                        3
The Comptroller of Public Accounts, Et Al
Motion for Extension of Time